EXHIBIT 10.15(d)

March 25, 2004

StockerYale, Inc.
32 Hampshire Road
Salem, NH 03079

Ladies & Gentlemen:

This Letter Agreement will serve to confirm certain agreements of Merrill Lynch
Business Financial Services Inc. ("MLBFS") and Stockeryale, Inc. ("Customer")
with respect to: (i) that certain WCMA LOAN AND SECURITY AGREEMENT NO. 794-07F01
between MLBFS and Customer (including any previous amendments and extensions
thereof) , (ii) that certain TERM LOAN AND SECURITY AGREEMENT between MLBFS and
Customer dated as of October 21, 2003, (iii) that certain COLLATERAL INSTALLMENT
NOTE between MLBFS and Customer dated as of October 21, 2003, and (iv) that
certain UNCONDITIONAL GUARANTY dated as of October 21, 2003 from Mark W.
Blodgett and (v) all other agreements between MLBFS and Customer or any party
who has guaranteed or provided collateral for Customer's obligations to MLBFS (a

"Guarantor") in connection therewith (collectively, the "Loan Documents").
Capitalized terms used herein and not defined herein shall have the meaning set
forth in the Loan Documents.

Subject to the terms hereof, effective as of the "Effective Date" (as defined
below), the Loan Documents are hereby amended as follows:

(a) The "Maturity Date" of the WCMA Line of Credit, referenced in that certain
WCMA LOAN AND SECURITY AGREEMENT NO. 794-07F01 , is hereby amended to be "June
30, 2004."

(b) The term "Interest Rate", referenced in that certain WCMA LOAN AND SECURITY
AGREEMENT NO. 794-07F01 and referenced in that certain COLLATERAL INSTALLMENT
NOTE dated as of October 21, 2003, shall mean " a variable per annum rate of
interest equal to the sum of 7.50% and the One-Month LIBOR ." "One-Month LIBOR"
shall mean, as of the date of any determination, the interest rate then most
recently published in the "Money Rates" section of The Wall Street Journal as
the one-month London Interbank Offered Rate. The Interest Rate will change as of
the date of publication in The Wall Street Journal of a One-Month LIBOR that is
different from that published on the preceding Business Day. In the event that
The Wall Street Journal shall, for any reason, fail or cease to publish the
One-Month LIBOR, MLBFS will choose a reasonably comparable index or source to
use as the basis for the Interest Rate.

(c) "Covenant Waiver Fee" shall mean the fee charged in conjunction with this
waiver and amendment. The covenant waiver fee shall be $10,000.00. Customer
hereby authorizes and directs MLBFS to charge said amount to WCMA Account No.
794-07F01 on or at any time after the Effective Date.

Waiver of Existing Covenant Defaults:

RECITALS

1. On October 21, 2003, MLBFS entered into an amendment and extension of the
Loan Documents with the Customer and Guarantor secured by, among other things,
substantially all of the assets of Customer and Guarantor.

2. On October 21, 2003, the Loan Documents Amendment and Extension, together
with the Term Loan and Security Agreement, require certain Other Covenants.
Among the Other Covenants are certain

terms and conditions that require the Negative Pledge of the property commonly
known as 32 Hampshire Road, Salem, NH 03079. Additionally, Other Covenants
include certain restrictions and requirements regarding the Application of
Proceeds. Finally, there is an additional Other Covenant, No Additional Debt,
that restricts borrowings of the Customer without the consent of MLBFS.

3. The Negative Pledge covenant requires that except upon the prior written
consent of MLBFS, Customer shall not directly or indirectly cause or permit the
assignment, transfer, mortgage, encumbrance or pledge to anyone other than MLBFS
of, or the granting of a lien or security interest to anyone other than MLBFS
on, any of its assets or property, including the real estate commonly known as
32 Hampshire Road, Salem, NH 03079, whether now owned or existing or hereafter
acquired or arising.

4. The Application of Proceeds covenant requires that 50% of the Net Proceeds
from Equity Offerings related to the Private Placement of Equity shall be
applied first as a permanent debt payment to the Term Loan and then as a
permanent debt payment to the Line of Credit.

5. The No Additional Debt covenant requires that except upon the prior written
consent of MLBFS, Customer shall not directly or indirectly incur or permit to
exist any debt of Customer for borrowed money or the lease under a capital lease
or deferred purchase price of real or personal property other than: (i) debt to
MLBFS, and (ii) debt existing as of the date of and reflected on the last
financial statements of Customer submitted to MLBFS prior to the date hereof and
not refinanced by MLBFS.

6. On or about February 26, 2004, MLBFS discovered, without prior notice from
Customer, that Customer completed a $6.6 million financing package ("2004
Financing Package"). The 2004 Financing Package consisted of $4 million in
convertible notes and $2.6 million of common stock. MLBFS also discovered that
the proceeds were used to refinance the mortgage on its Salem, NH property.

7. In March 2004, MLBFS had conversations with the Customer and Guarantor
regarding the 2004 Financing Package, the Negative Pledge, the Applications of
Proceeds, and the No Additional Debt covenants. During these conversations,
Customer requested that MLBFS: (i) forbear from any actions that it is entitled
under the Loan Documents with respect to the 2004 Financing Package, the
Negative Pledge, the Application of Proceeds, and the No Additional Debt
covenants, (ii) provide a waiver of any events of default that may have resulted
from the 2004 Financing Package and (ii) permit Customer to fully repay the
Obligations over time a short period of time that will enable MLBFS to be paid
in full and exit the transactions contemplated by the Loan Documents on or
before May 31, 2004 or such later date shall elect in its sole discretion on
written notice to Obligors (the "Pay-Off Date").

8. Although MLBFS is under no obligation to do so, MLBFS is willing, on the
terms and subject to the conditions contained in this letter agreement, to waive
the events of default that may have arisen due to the 2004 Financing Package,
and are continuing under the Loan Documents, as set forth in Schedule 1 hereto
(collectively, "Existing Defaults"); and to continue to defer the full and
immediate collection of all amounts that are outstanding under the Loan
Documents until the earlier of the Maturity Date or Pay-Off Date. With respect
to covenant compliance, MLBFS consents to waive the Existing Defaults for the
periods ending 12/31/03 and 3/31/04 only. MLBFS requires strict compliance of
these and all other covenants that pertain to the Loan Agreement between MLBFS
and Customer at all times thereafter.

Except as expressly amended hereby, the Loan Documents shall continue in full
force and effect upon all of their terms and conditions.

By his execution of this Letter Agreement, the below-named Guarantor hereby
consents to the foregoing modifications to the Loan Documents, and hereby agrees
that the "Obligations" under his Unconditional Guaranty and/or agreements
providing collateral shall extend to and include the Obligations of Customer
under the Loan Documents, as amended hereby.

Customer and said Guarantor acknowledge, warrant and agree, as a primary
inducement to MLBFS to enter into this Agreement, that: (a) no Default or Event
of Default, other that the Existing Defaults, have occurred and is continuing
under the Loan Documents; (b) each of the warranties of Customer in the Loan
Documents are true and correct as of the date hereof and shall be deemed remade
as of the date hereof; (c) neither Customer nor said Guarantor have any claim
against MLBFS or any of its affiliates arising out of or in connection with the
Loan Documents or any other matter whatsoever; and(d) neither Customer nor said
Guarantor have any defense to payment of any amounts owing, or any right of
counterclaim for any reason under, the Loan Documents.

MLBFS requests that as soon as feasible Customer furnish to MLBFS the following
item (however, the Effective Date of this Letter Agreement is not conditioned
upon the receipt of the such item):

Executed Proposal Letter from Cove Partners LLC that contemplates the financing
package that will pay-off the MLBFS loan facilities.

Executed Commitment Letter from Cove Partners LLC or Laurus Master Fund that
commits to the financing package that will pay-off the MLBFS loan facilities.

Provided that no Event of Default, other that the Existing Defaults, or event
which with the giving of notice, passage of time, or both, would constitute an
Event of Default, shall then have occurred and be continuing under the terms of
the Loan Documents, and the condition specified above shall have been met to our
satisfaction, the amendments and agreements in this Letter Agreement will become
effective on the date (the "Effective Date") upon which: (a) Customer and the
Guarantor shall have executed and returned the duplicate copy of this Letter
Agreement enclosed herewith; and (b) an officer of MLBFS shall have reviewed and
approved this Letter Agreement as being consistent in all respects with the
original internal authorization hereof.

Notwithstanding the foregoing, if Customer and the Guarantor do not execute and
return the duplicate copy of this Letter Agreement within 3 days from the date
hereof, or if for any other reason (other than the sole fault of MLBFS) the
Effective Date shall not occur within said 3-day period, then all of said
amendments and agreements will, at the sole option of MLBFS, be void.

 

Very truly yours,

 

Merrill Lynch Business Financial Services Inc.

By: /s/ Edmond Blough

Edmond Blough
Vice President

 

Accepted:

StockerYale, Inc.

By: _______________________________

Printed Name: ________________________________

Title: ________________________________

Approved:

________________________________

Mark W. Blodgett

Schedule 1

Existing Defaults

 

Events of Default resulting from Obligors' failure to comply with the terms set
forth in the Negative Pledge section of the loan documents.

Events of Default resulting from Obligors' failure to comply with the terms set
forth in the Application of Proceeds section of the loan documents.

Events of Default resulting from Obligors' failure to comply with the terms set
forth in the No Additional Debt section of the loan documents.

 

Exhibit 10.15(d)  /  STKR
END
2002 FORM 10-K